DETAILED ACTION
This action is in response to a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7 July 2022 has been entered. Furthermore, this action is in response to the amendments and arguments filed 7 June 2022 for application for application 16/890850, filed 2 June 2020. Currently claims 2-21 are pending. Claim 1 has been previously canceled. It is again noted that an English translation of the certified copy of the Chinese application (CN201910583556) to which the instant application claims priority is not currently on file. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7 June 2022 have been fully considered but they are not persuasive.

Specifically, Applicants Argue:
The independent claims have been amended to recite, "the data type of each burst node includes a variable corresponding to one or more terms of a splitting criterion and excludes the splitting criterion for a corresponding burst node." The relied upon portions of the cited references have not been shown to teach or to suggest at least this feature. For example, in Ray, "[a]n implementation module 68 may implement a desired strategy for dealing with unseen data." Ray, 0050, emphasis added. The Office appears to analogize the "data type of each burst node" as recited in the claims, to unseen data, e.g., "data of a type, format, size, or the like that was not encountered or seen in a learning or training process." Ray, 0049. However, the unseen data has not been shown to "include[] a variable corresponding to one or more terms of a splitting criterion." Accordingly, the relied upon portions of Joye and Chou have not been shown to rectify the identified deficiencies of Ray.
Examiner’s Response:
The Examiner disagrees noting that, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification: M.P.E.P. 2173.01(l), M.P.E.P. 2111.01(II).. Raye specifically teaches “the data type of each burst node includes a variable corresponding to one or more terms of a splitting criterion and excludes the splitting criterion for a corresponding burst node"  because he teaches that, as a preliminary step in the processing of client service data through each of the burst nodes of a decision tree, an assessment is performed to determine if the data type of the client data, that is distinct from the splitting criteria itself but includes (relative to a respective burst node) a variable corresponding to attributes of the splitting criterion such as data type (e.g., including data format and size as well), matches each burst node in a prediction path of that tree; in other words and as an example, an evaluation is performed to determine if the data type provided (by the client), which is a variable descriptive of the non-numerical vs numerical,  size, format elements, or, in general, a “type”  is consistent with what the decision tree is expecting at that burst node for splitting criterion evaluation; if the client data service types match those associated with the burst nodes, the evaluation of the decision tree proceeds (without the intervention of the implementation module that may consider multiple possible paths) down a single path in the decision tree (i.e., a determination is made that only along that path do the burst nodes satisfy the splitting criteria); and where this process also applies to the service data of the model owner because that service data (at least including the data type/format) is in the possession of the model owner for making that evaluation (-viz., [0049, 0050]  In typical operation, most of the distinctions made in a decision tree 10 may be processed without encountering previously unseen data. However, every so often, a distinction node 12 may be confronted with data of a type, format, size, or the like that was not encountered or seen in a learning or training process. Accordingly, in selected embodiments, an unseen data module 64 may include an identification module 66. An identification module 66 may identify those situations in which an unseen data module 64 needs to be invoked., An implementation module 68 may implement a desired strategy for dealing with unseen data. For example, in selected embodiments, an implementation module 68 may deal with unseen data by departing a corresponding distinction node 12 via all paths 14 extending therefrom. That is, during a progression through a decision tree 10, one or more records 18 (e.g., a pair of records 18 being compared to one another) may reach a distinction node 12. In selected situations, the data (e.g., attributes 19 of the one or more records 18) needed, utilized, analyzed, or the like by that distinction node 12 may be a type not seen during a learning process. Accordingly, an implementation module 68 may step in and direct the one or more records 18 down all paths 14 extending from the particular distinction node 12. 0051 Bypassing one or more records 18 down all paths 14 extending from the particular distinction node 12, the one or more records 18 may eventually reach two or more leaf nodes 16. Each such leaf node 16 may correspond to a different probability distribution (e.g., a PDF or the like). Accordingly, in selected embodiments, a merge module 70 may be tasked with combining the two or more probability distributions to obtain a single, hybrid probability distribution or PDF for the one or more records 18.) As currently presented and amended, therefore, the independent claims are taught by Joye, Chou, and Ray.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  2-6, 8-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (“Private yet Efficient Decision Tree Evaluation”, Data and Applications Security and Privacy XXXII, 32nd Annual IFIP WG 11.3 Conference, July, 2018, pp. 243-259), hereinafter referred to as Joye, in view of Chou et al. (“The Simplest Protocol for Oblivious Transfer”, Progress in Cryptology – LATINCRYPT 2015, 2015, pp. 1-12), hereinafter referred to as Chou, and in further view of Ray et al. (US2014/0324744, 30 October 2014), hereinafter referred to as Ray.

In regard to claim 2, Joye teaches a computer-implemented data processing method comprising: … determining the service data of the … owner does not satisfy a splitting criterion of at least one burst node on the prediction path; determining that the particular leaf node on a prediction path is impossible to be matched based on determining the service data of the … owner does not satisfy the splitting criterion of the at least one burst node on the prediction path, ([p. 250, Section 4.1, p. 252, Section 4.2, p. 256, Section 5.3, Figure 1, Figure 5, Figure 6] There are two parties involved: a client and a server. The client has a private feature vector x = (x1, x2,...,xn) ∈ Zn and the server possesses a decision tree model T: Zn → Z. At the end of protocol, the client obtains the value zr := T(x) and learns nothing else; the server learns nothing. In a binary tree, each internal node ν() k (with 0) at level in the tree is associated with a Boolean function <equation 1>, Specifically, if b0 = 0, the server knows that the client possesses the correct result of the comparison; i.e., b 0 = β0. If b0 = 1, the server knows that the client possesses the flipped result…. The same process is iterated for = 2,...,d − 1. Each time b = 1, the server switches all subtrees of T∗ at level and calls T∗ the so-obtained tree. – At this stage the client knows (b 0,...,b d−1)2, which is the index of the leaf node containing the result in the permuted tree T∗., As in [34], our main construction extend to the evaluation of random forests. Introduced by Ho [15], the random forest improves the quality of the classification task by combining the results of a multitude of decision trees. A random forest F can be defined as an ensemble of decision trees, F = {Ti}i. Its output is computed by taking the majority vote; i.e., F(x) = maj{Ti(x)}i., wherein a client (data owner) and a server (model owner) perform a comparison protocol (Figure 1) at a succession of burst nodes along a decision path of a decision tree such that, in this protocol, it is determined if the attributes (data type associated with a splitting criteria) of the (encrypted) feature vector of the client matches a that burst node (i.e., depending upon the determination and decryption of the secret-share decision bit beta at each burst node in which a match is interpreted as corresponding to beta=1at a given level) such that, after the determination at a given level of the decision tree, the evaluation at the model owner proceeds according to a process applied only to the pertinent subtrees until a decision leaf node is reached but wherein, by virtue of the restriction of the evaluation of the internal burst nodes only to the decision path, it is known by the model owner that some of the leaf nodes are impossible to be reached/matched, and wherein this framework is extended (extensible) to a random (decision) forest framework in which the output is computed as a majority vote.) in response to determining that the particular leaf node is impossible to be matched, determining a data selection value comprising … random numbers correspond to the particular leaf node; and performing oblivious transfer with a data owner using the data selection value as input for the oblivious transfer. [Figure 6 (Step 3), pp. 256-257, Section A]

    PNG
    media_image1.png
    85
    644
    media_image1.png
    Greyscale

Let also a cryptographic hash function H mapping to {0, 1}t , modeled as a random oracle. The sender selects at random K1,...,KN−1 ∈ G and computes y = gx for some random integer x ∈ Zq., wherein, once the decision path through the decision tree has been determined (i.e., in response to determining which decision nodes can be reached and which ones are impossible to be reached), the client (model owner) prepares a data set in the form of the randomized and encrypted set of decision values z_k* (in the Naor-Pinkas OT protocol), which includes all 2^d decision node values, for input into an oblivious transfer protocol at the end of which the model owner can obtain the correct decision value z_j (but in general the data owner will have access to an encrypted representation of all of the decision nodes including those for which it is impossible to reach/match) such that the random number corresponding to each given node is contained in the set of N-1 random numbers K_i drawn from the group G and the random integer x drawn from Z_q.)
However, Joye does not explicitly teach comparing a data type of service data of a model owner with a data type of each burst node on a prediction path in a decision forest, wherein the data type of each burst node includes a variable corresponding to one or more terms of a splitting criterion and excludes the splitting criterion for a corresponding burst node; determining that the data type of each burst node on the prediction path matches the data type of the service data of the model owner; in response to determining that the data type of each burst node on the prediction path matches the data type of the service data of the model owner, … model … model ...two identical …. In other words, Joye does not disclose an operation of determining if there is a match between the service data type and the corresponding data type of a burst node in the decision tree that is not based on the splitting criteria attributes (i.e., the data type is tied to the splitting criteria itself). Also, the matching of data type attributes corresponding to the splitting criteria in Joye is based on a comparison of the data service of the data owner rather than model owner with the burst nodes of the decision tree of the model owner. Also, the OT Protocol of Joye only teaches a single instance of a node-specific random number.
However, Chou et al., in the analogous environment of performing oblivious transfer, teach in response to determining that the particular leaf node is impossible to be matched, determining a data selection value comprising two identical random numbers correspond to the particular leaf node; and performing oblivious transfer with a data owner using the data selection value as input for the oblivious transfer. ([pp. 3-4, Section 2.1, Figure 1] We split the presentation in two parts: first, we describe and analyze a protocol for random OT where the sender outputs n random keys and the receiver only learns one of them; then, we describe how to combine this protocol with an appropriate encryption scheme to complete the OT. We are now ready to describe our novel random OT protocol;

    PNG
    media_image2.png
    437
    925
    media_image2.png
    Greyscale

Basic Properties. The key k i j is computed by hashing x iyB + (c i − j)T and therefore at the end of the protocol k i R = k i c i if both parties are honest. … From Random OT to standard OT. We start by adding a transfer phase to the protocol, where the sender sends the encryption of his messages to the receiver., wherein, as a prelude to performing conventional OT, a random OT protocol is performed to determine random encryption keys that are in common for both the sender and the receiver in which the sender computes a random number y that is used to first compute S (from a group basepoint) and then again used to compute T from that S (thereby forming T=yyB) and then, for the key derivation, conditioning that random number on j from the operation jT (which is an index that runs through the number of elements in the 1 of N standard OT protocol to follow) such that the key which is thereby communicated to the receiver consists of 2 instances of the same random number that is inherently distinct for each indexed element in the OT protocol and wherein at the end of this (standard OT) procedure, the key is used to decrypt the target index to  the value of interest (i.e., that is matched) for the receiver while all other values decrypt to  a random number (related to the encryption key with the two instances of the identical random number).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye to incorporate the teachings of Chou to, in response to determining that the particular leaf node is impossible to be matched, determine a data selection value comprising two identical random numbers correspond to the particular leaf node; and performing oblivious transfer with a data owner using the data selection value as input for the oblivious transfer.  The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of a practical oblivious transfer protocol by using a random OT to formulate element-specific encryption keys before implementing the standard OT protocol (Chou, [Abstract, pp. 9-10, Section 5, Table 4]).
However, Joye and Chou do not explicitly teach comparing a data type of service data of a model owner with a data type of each burst node on a prediction path in a decision forest, wherein the data type of each burst node includes a variable corresponding to one or more terms of a splitting criterion and excludes a splitting criterion for a corresponding burst node; determining that the data type of each burst node on the prediction path matches the data type of the service data of the model owner; in response to determining that the data type of each burst node on the prediction path matches the data type of the service data of the model owner, …model …model. Chou does not disclose a decision tree evaluation protocol. 
However, Ray, in the analogous environment of designing and implementing decision trees, teaches comparing a data type of service data of a model owner with a data type of each burst node on a prediction path in a decision forest, wherein the data type of each burst node includes a variable corresponding to one or more terms of a splitting criterion and excludes a splitting criterion for a corresponding burst node; determining that the data type of each burst node on the prediction path matches the data type of the service data of the model owner; in response to determining that the data type of each burst node on the prediction path matches the data type of the service data of the model owner, determining the service data of the model owner does not satisfy a splitting criterion of at least one burst node on the prediction path; determining that the particular leaf node on a prediction path is impossible to be matched based on determining the service data of the model owner does not satisfy the splitting criterion of the at least one burst node on the prediction path, ([0049, 0050]  In typical operation, most of the distinctions made in a decision tree 10 may be processed without encountering previously unseen data. However, every so often, a distinction node 12 may be confronted with data of a type, format, size, or the like that was not encountered or seen in a learning or training process. Accordingly, in selected embodiments, an unseen data module 64 may include an identification module 66. An identification module 66 may identify those situations in which an unseen data module 64 needs to be invoked., An implementation module 68 may implement a desired strategy for dealing with unseen data. For example, in selected embodiments, an implementation module 68 may deal with unseen data by departing a corresponding distinction node 12 via all paths 14 extending therefrom. That is, during a progression through a decision tree 10, one or more records 18 (e.g., a pair of records 18 being compared to one another) may reach a distinction node 12. In selected situations, the data (e.g., attributes 19 of the one or more records 18) needed, utilized, analyzed, or the like by that distinction node 12 may be a type not seen during a learning process. Accordingly, an implementation module 68 may step in and direct the one or more records 18 down all paths 14 extending from the particular distinction node 12. 0051 Bypassing one or more records 18 down all paths 14 extending from the particular distinction node 12, the one or more records 18 may eventually reach two or more leaf nodes 16. Each such leaf node 16 may correspond to a different probability distribution (e.g., a PDF or the like). Accordingly, in selected embodiments, a merge module 70 may be tasked with combining the two or more probability distributions to obtain a single, hybrid probability distribution or PDF for the one or more records 18., wherein, as a preliminary step in the processing of client service data through each of the burst nodes of a decision tree, an assessment is performed to determine if the data type of the client data, that is distinct from the splitting criteria itself but includes (relative to a respective burst node) a variable corresponding to attributes of the splitting criterion such as data type (e.g., including data format and size as well), matches each burst node in a prediction path of that tree; in other words and as an example, an evaluation is performed to determine if the data type provided (by the client), which is a variable descriptive of the non-numerical vs numerical,  size, format elements, or, in general, a “type”  is consistent with what the decision tree is expecting at that burst node for splitting criterion evaluation; if the client data service types match those associated with the burst nodes, the evaluation of the decision tree proceeds (without the intervention of the implementation module that may consider multiple possible paths) down a single path in the decision tree (i.e., a determination is made that only along that path do the burst nodes satisfy the splitting criteria); and where this process also applies to the service data of the model owner because that service data (at least including the data type/format) is in the possession of the model owner for making that evaluation wherein, as a preliminary step in the processing of client service data through a decision tree, an assessment is performed to determine if the data type of the client data, that is distinct from the splitting criteria itself and includes a variable corresponding to attributes of the splitting criterion such as data type (e.g., including data format and size as well), matches each burst node in a prediction path of that tree (e.g., a detection if the data type provided is non-numerical elements whereas the decision tree is expecting numerical data but also more generally to include data type formats as well as size) such that if the client data service types match those associated with the burst nodes, the evaluation of the decision tree proceeds (without the intervention of the implementation module that may consider multiple possible paths) down a single path in the decision tree (i.e., a determination is made that only along that path do the burst nodes satisfy the splitting criteria) and wherein this process also applies to the service data of the model owner because that service data (at least including the data type/format) is in the possession of the model owner for making that evaluation.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye and Chou to incorporate the teachings of Ray to compare a data type of service data of a model owner with a data type of each burst node on a prediction path in a decision forest, in which the data type of each burst node includes a variable corresponding to one or more terms of a splitting criterion and excludes a splitting criterion for a corresponding burst node, to  determine that the data type of each burst node on the prediction path matches the data type of the service data of the model owner, in response to determining that the data type of each burst node on the prediction path matches the data type of the service data of the model owner, to determine the service data of the model owner does not satisfy a splitting criterion of at least one burst node on the prediction path, and to determine that the particular leaf node on a prediction path is impossible to be matched based on determining the service data of the model owner does not satisfy the splitting criterion of the at least one burst node on the prediction path.  The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency, effectiveness, and robustness in the processing of service data through a decision tree particularly when the service data, at/received by the model owner, has incomplete or inconsistent data type information, by allowing for a plurality of probabilistic decision paths to accommodate that incompleteness or inconsistency  (Ray, [0004, 0015, 0060]).

In regard to claim 3, the rejection of claim 2 is incorporated and Joye further teaches further comprising generating a random number for each leaf node in the decision forest.  ([pp. 257-258, Section A, Figure 6] Let G = g be a group of order q, in which the Diffie-Hellman assumption holds. Let also a cryptographic hash function H mapping to {0, 1}t , modeled as a random oracle. The sender selects at random K1,...,KN−1 ∈ G and computes y = gx for some random integer x ∈ Zq. The sender’s public key is (g, y,K1,...,KN−1) and the secret key is x. The sender pre-computes Si … for 1 <=i<= N − 1. The sender’s input is a set of N bit-strings σ0,...,σN−1 ∈ {0, 1}t ., wherein random number is associated with each leaf node in a decision tree on the basis of the determination of a leaf-node specific public key over the N leaf nodes formed from a set of N  random numbers (x and the N-1 values {K_1 …K_N-1} drawn from the group G) and wherein as noted the protocol for performing each decision tree evaluation is the same for each tree in the forest.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye to incorporate the teachings of Chou and Ray for the same reasons as pointed out for claim 2.

In regard to claim 4, the rejection of claim 2 is incorporated and Joye further teaches comprising encrypting a leaf value associated with the particular leaf node using a random number. ([pp. 257-258, Section A, Figure 6] Let G = g be a group of order q, in which the Diffie-Hellman assumption holds. Let also a cryptographic hash function H mapping to {0, 1}t , modeled as a random oracle. The sender selects at random K1,...,KN−1 ∈ G and computes y = gx for some random integer x ∈ Zq. The sender’s public key is (g, y,K1,...,KN−1) and the secret key is x. The sender pre-computes Si … for 1 <=i<= N − 1. The sender’s input is a set of N bit-strings σ0,...,σN−1 ∈ {0, 1}t …. Next, he chooses a nonce R and encrypts each string σi as ci = H (pki)x, R, i ⊕ σi, for 0 N − 1., wherein each of the 2^d values of the leaf nodes is encrypted according to a random number uniquely associated with that node and used to form the key for that node (i.e., based on x and Si).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye to incorporate the teachings of Chou and Ray for the same reasons as pointed out for claim 2.

In regard to claim 5, the rejection of claim 2 is incorporated and Joye further teaches wherein a random number of the particular leaf node is used for each … random …. ([pp. 257-258, Section A, Figure 6] Let G = g be a group of order q, in which the Diffie-Hellman assumption holds. Let also a cryptographic hash function H mapping to {0, 1}t , modeled as a random oracle. The sender selects at random K1,...,KN−1 ∈ G and computes y = gx for some random integer x ∈ Zq. The sender’s public key is (g, y,K1,...,KN−1) and the secret key is x. The sender pre-computes Si … for 1 <=i<= N − 1. The sender’s input is a set of N bit-strings σ0,...,σN−1 ∈ {0, 1}t …. Next, he chooses a nonce R and encrypts each string σi as ci = H (pki)x, R, i ⊕ σi, for 0 N − 1., wherein each of the 2^d values of the leaf nodes is encrypted according to a random number uniquely associated with that node and used to form the key for that node (i.e., based on x and Si).
However, Joye does not explicitly teach … of the two identical random numbers. Joye does not disclose the use of two instances of the same random number in a data set used to communicate node values from the model owner to the data owner.
However, Chou et al., in the analogous environment of performing oblivious transfer, teach wherein a random number of the particular leaf node is used for each of the two identical random numbers. ([pp. 3-4, Section 2.1, Figure 1] We split the presentation in two parts: first, we describe and analyze a protocol for random OT where the sender outputs n random keys and the receiver only learns one of them; then, we describe how to combine this protocol with an appropriate encryption scheme to complete the OT. We are now ready to describe our novel random OT protocol;

    PNG
    media_image2.png
    437
    925
    media_image2.png
    Greyscale

Basic Properties. The key k i j is computed by hashing x iyB + (c i − j)T and therefore at the end of the protocol k i R = k i c i if both parties are honest. … From Random OT to standard OT. We start by adding a transfer phase to the protocol, where the sender sends the encryption of his messages to the receiver., wherein, as a prelude to performing conventional OT, a random OT protocol is performed to determine random encryption keys that are in common for both the sender and the receiver in which the sender computes a random number y that is used to first compute S (from a group basepoint) and then again used to compute T from that S (thereby forming T=yyB) and then, for the key derivation, conditioning that random number on j from the operation jT (which is an index that runs through the number of elements in the 1 of N standard OT protocol to follow) such that the key which is thereby communicated to the receiver consists of 2 instances of the same random number that is inherently distinct for each indexed element in the OT protocol and wherein at the end of this (standard OT) procedure, the key is used to decrypt the target index to  the value of interest (i.e., that is matched) for the receiver while all other values decrypt to  a random number (related to the encryption key with the two instances of the identical random number).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye to incorporate the teachings of Chou to select a data set that is input into an OT protocol that comprises two node-specific instances of a random number that was previously generated for each decision element (including any that are impossibly matched) in the OT protocol and performing oblivious transfer using that data set.  The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of a practical oblivious transfer protocol by using a random OT to formulate element-specific encryption keys before implementing the standard OT protocol (Chou, [Abstract, pp. 9-10, Section 5, Table 4]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye and Chou to incorporate the teachings of  Ray for the same reasons as pointed out for claim 2.

In regard to claim 6, the rejection of claim 2 is incorporated and Joye further teaches comprising transmitting a leaf value associated with the particular leaf node to the data owner. ([Figure 6], wherein, as shown in step 3 of Figure 6, the server (model owner) transmits a leaf value to the data owner (both in the sense of an encrypted value but also effectively in the form of a discernible value based on the decryption process in the OT protocol.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye to incorporate the teachings of Chou and Ray for the same reasons as pointed out for claim 2.


Claim 8 is also rejected because it is just a system implementation of the same subject matter of claim 2 which can be found in Joye, Chou, and Ray. It is noted that claim 8 also recites a computer readable storage medium and processors which is also found in Joye (e.g., ([p. 244, Section 1] The secure evaluation of decision trees involves two parties. A server possesses a decision-tree model and a client wishes to evaluate the model. This is a typical setting in a cloud-based query system, where the service provider has a model which was trained by integrating the data of thousands of users and the client wants to learn the output of the model for her input data., wherein the privacy-preserving framework is a computer implemented that resides on a system with a client and a server.)

Claim 9/8 is also rejected because it is just a system implementation of the same subject matter of claim 3/2 which can be found in Joye, Chou, and Ray.

Claim 10/8 is also rejected because it is just a system implementation of the same subject matter of claim 4/2 which can be found in Joye, Chou, and Ray.

Claim 11/8 is also rejected because it is just a system implementation of the same subject matter of claim 5/2 which can be found in Joye, Chou, and Ray.

Claim 12/8 is also rejected because it is just a system implementation of the same subject matter of claim 6/2 which can be found in Joye, Chou, and Ray.

Claim 14 is also rejected because it is just a CRM implementation of the same subject matter of claim 2 which can be found in Joye, Chou, and Ray. It is noted that claim 8 also recites a computer readable storage medium and instructions which is also found in Joye (e.g., ([p. 244, Section 1] The secure evaluation of decision trees involves two parties. A server possesses a decision-tree model and a client wishes to evaluate the model. This is a typical setting in a cloud-based query system, where the service provider has a model which was trained by integrating the data of thousands of users and the client wants to learn the output of the model for her input data., wherein the privacy-preserving framework is a computer implemented that resides on a system with a client and a server.)

Claim 15/8 is also rejected because it is just a system implementation of the same subject matter of claim 3/2 which can be found in Joye, Chou, and Ray.

Claim 16/8 is also rejected because it is just a system implementation of the same subject matter of claim 4/2 which can be found in Joye, Chou, and Ray.

Claim 17/8 is also rejected because it is just a system implementation of the same subject matter of claim 5/2 which can be found in Joye, Chou, and Ray.

Claim 18/8 is also rejected because it is just a system implementation of the same subject matter of claim 6/2 which can be found in Joye, Chou, and Ray.

Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joye, in view of Chou, in view of Ray, and in further view of Fritchman et al. (“Privacy-Preserving Scoring of Tree Ensembles: A Novel Framework for AI in Healthcare”, 2018 IEEE International Conference on Big Data, 2018, pp. 2413-2422), hereinafter referred to as Fritchman.

In regard to claim 7, the rejection of claim 2 is incorporated and Joye, Choi, and Ray do not further teach selecting, from the decision forest, a particular decision tree including the prediction path as a target decision tree. Joye does not provide details on the selection of decision trees (he merely indicates the application to an ensemble of trees in the random forest). Choi does not discuss decision trees per se. Ray does not disclose the implementation of a decision forest.
However, Fritchman, in the analogous art of implementing privacy-preserving decision trees in random/decision forests teaches selecting, from the decision forest, a particular decision tree including the prediction path as a target decision tree.([ p. 2418, Section IIID, p. 2419, Section IVB, p. 2420, Section IVC, Figure 2, Figure 3], We assume that Alice has an ensemble of decision trees D1, D2, . . . , Dm, each with an associated confidence factor or weight α1, α2, . . . , αm, and Bob wants to classify his input x = (x1, . . . , xn) with this ensemble. For each tree Dj individually, the inference algorithm produces a class distribution vector [pDj (c1), pDj (c2), . . . , pDj (ck)] in which pDj (ci) is the probability that x belongs to class ci according to decision tree Dj . To obtain a final classification result, these intermediate results are aggregated as follows: <equation 1> The full description of protocol πT E is in Figure 3. The security of protocol πT E follows from the UCsecurity of the building blocks using the UC composition theorem., As part of our deployment framework we created a capability that allows us to accept any tree-based classifier into the encrypted model bank of the privacy-preserving model execution environment at KenSci…. Decision trees, random forests and boosted decision tree models are all stored as a TreeModel data structure, represented as a dictionary, and saved as a JSON string…. Features: A list of the feature names for each node in the tree, in level-order. For the tree in Figure 1, this list is [x2, x3, x1, x1, x2, x4, x3]., 1) Requested model and data are piped into the ClientSide secure multiparty computation DT/RF/ADA evaluator as a json string in the following format: {“cmd” : “score”, “modelN ame” : “name”, “modelID” : “id”, “data” : {“feature1” : value1, . . . , “featuren” : valuen}}. The model name and id are model identifiers used to identify exactly which type of model the client is requesting., wherein the model owner selects a set of trees from a data base based on the set of features (service data) supplied by the data owner (i.e., the tree model, including its topology/burst nodes is commensurate with the form of the features of the service data) and also selects the individual set of trees in this set to be processed (based on an indexing of the trees as sown in Figure 3) such that for the selected trees, a decision path is determined for any single selected decision tree (Figure 2) as well as all selected decision trees with the aggregation of the results from the disparate decision paths across the set of trees.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye,  Chou, and Ray to incorporate the teachings of Fritchman to select, from the decision forest, a particular decision tree including the prediction path as a target decision tree.  The modification would have been obvious because one of ordinary skill would have been motivated to achieve practical and efficient evaluation of decision tree ensemble (random forests) classification in a privacy preserving framework in a deployment framework having multiple tree models that are available for potential use in the decision tree ensemble (Fritchman, [Abstract, p. 2421, Section VI, Table 1]).

Claim 13/8 is also rejected because it is just a system implementation of the same subject matter of claim 7/2 which can be found in Joye, Chou, and Ray.

Claim 19/8 is also rejected because it is just a system implementation of the same subject matter of claim 7/2 which can be found in Joye, Chou, and Ray.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Joye, in view of Chou, in view of Ray, and in further view of Dai et al. (“A Decision Tree Base Quasi-Identifier Perturbation Technique for Preserving Privacy in Data Mining”, 2009 Third International Conference on Research Challenges in Information Science, 2009, pp. 1-10), hereinafter referred to as Dai.

In regard to claim 20, the rejection of claim 2 is incorporated and Joye, Chou, and Ray do not further teach wherein the data type of each burst node that excludes a splitting criterion includes age. In other words, Joye only discloses data types in an abstract/generalized sense without specifying specific data types or service data attributes. Chou does not discuss the evaluation of decision trees per se. Although Ray teaches that the data type of a burst node includes demographic information ([0023]), he does not disclose specifically that that demographic information is age.
However, Dai, in the analogous environment of the secure implementation of decision trees, teaches wherein the data type of each burst node that excludes a splitting criterion includes age ([Abstract, p. 2, Section III, Figure 1]  In this paper, we propose an algorithm to protect personal privacy for classification model based on decision tree. Our goal is to hide all person-specific information with minimized data perturbation., As shown in the example in Table I, the credit card approval dataset has ten tuples, and each tuple contains four non-class attributes, "Age", "Income", "Student", and "Education level"; "Credit card" denotes the class label. Suppose that numerical attributes are divided into several levels as shown in the table. The attribute value combination of tuple2 is "0, 3, 1, 1", which is unique in the dataset., wherein a decision tree is implemented securely in which the data type of the splitting criterion is age.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye, Chou, and Ray to incorporate the teachings of Dai for the data type of each burst node that excludes a splitting criterion to include age.  The modification would have been obvious because one of ordinary skill would have been motivated to achieve robust secure protection of sensitive private information while maintaining prediction accuracy in the design of decision trees information through obfuscation of that sensitive data, including when that data includes personal age attributes (Dai, [Abstract, Figure 1, p. 8, Section VI]).

In regard to claim 21, the rejection of claim 2 is incorporated and Joye, Chou, and Ray do not further teach wherein the data type of each burst node that excludes a splitting criterion includes income. In other words, Joye only discloses data types in an abstract/generalized sense without specifying specific data types or service data attributes. Chou does not discuss the evaluation of decision trees per se. Although Ray teaches that the data type of a burst node includes credit worthiness information ([0023]), he does not disclose specifically that that credit worthiness information includes income.
However, Dai, in the analogous environment of the secure implementation of decision trees, teaches wherein the data type of each burst node that excludes a splitting criterion includes income ([Abstract, p. 2, Section III, Figure 1]  In this paper, we propose an algorithm to protect personal privacy for classification model based on decision tree. Our goal is to hide all person-specific information with minimized data perturbation., As shown in the example in Table I, the credit card approval dataset has ten tuples, and each tuple contains four non-class attributes, "Age", "Income", "Student", and "Education level"; "Credit card" denotes the class label. Suppose that numerical attributes are divided into several levels as shown in the table. The attribute value combination of tuple2 is "0, 3, 1, 1", which is unique in the dataset., wherein a decision tree is implemented securely in which the data type of the splitting criterion is income.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye, Chou, and Ray to incorporate the teachings of Dai for the data type of each burst node that excludes a splitting criterion to include income.  The modification would have been obvious because one of ordinary skill would have been motivated to achieve robust secure protection of sensitive private information while maintaining prediction accuracy in the design of decision trees information through obfuscation of that sensitive data, including when that data includes personal income attributes (Dai, [Abstract, Figure 1, p. 8, Section VI]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kadampur et al. (“A Noise Addition Scheme in Decision Tree for Privacy Preserving Data Mining”, Journal of Computing, Volume 2, Issue 1, January 2010, pp. 137-144) teach the secure evaluation of decision trees in which a correspondence between the client data and a burst node is first evaluated based on the type of data (categorical vs. numerical) with perturbation of the attributes of that data (corresponding to splitting criteria terms) are perturbed using a random number or random shuffling of categorical attributes (i.e., the data type determines the type of perturbation of the data corresponding to/used by the splitting criterion).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124